ACCEPTED
                                                                                                                     03-14-00323-CV
                                                                                                                            4507251
                           KASLING, HEMPHILL,                                                              THIRD COURT OF APPEALS
                                                                                                                      AUSTIN, TEXAS
                                                                                                               3/16/2015 11:04:39 AM
                         DOLEZAL &ATWELL, L.L.P.                                                                    JEFFREY D. KYLE
                                                                                                                              CLERK
                                    301 CONGRESS AVENUE, SUITE 300
                                         AUSTIN, TEXAS 78701
                                            (512) 472-6800
                                          FAX: (512) 472-6823                                 RECEIVED IN
                                                                                        3rd COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        3/16/2015 11:04:39 AM
                                                  March 1' 2015
                                                                                            JEFFREY D. KYLE
                                                                                                 Clerk
COURTS:
U.S. District Court, Western District- Austin Division- Efile
Travis County District Clerk- Efile                                     Travis County Clerk- Efile
The Third Court of Appeals - Efile                                      Bexar County District Clerk - Efile
Harris County District Clerk- Efile                                     Williamson County District Clerk- Efile
Williamson County Clerk- Efile                                          Denton County District Clerk - Efile

ATTORNEYS:
Troy Voelker, Efile troy@mcneryvoelker.com                 David A. Wright, Email dwright@dwlaw.com
Robert Vela, Efile Robert@jptexaslaw.com                   Timothy Woods, Email twoods@higerallen.com
Christine Duperrior- Efile cduperrior@bbarr. com           Ann Taylor, Efile ast@khkclaw~ com
Roger Geer, Efile [gJLer@thewillislawgroup. com            Glenn Brown, Efile glenn@hopkinswilliamson. com
Heidi Heinrich, Email heidi@heinrichchristian.com          Peter Ferraro, Efileferrarolaw@mac.com
Bradley James, Email bjames@oneclickcleaners. com          Greg Sapire, Efile greg.sapire@klgates. com
Angela Thompson, Email a thompsonbws@yahoo.com             Lena Pavlova, Emaillena.pavlova@enersa(e.com
Greg Kondoff, Email vp@grandtexan.com                      Scott Herlihy, Efile sbhlaw@me.com
Michael Burnett, Efile mburnett@pbtbm.com                  Joe Michels, Jr., Efile joe@michelsfirm. com
Robert Blankenship, Email rblankenship14@gmail.com         John D. Guerrini, Email Guerrini@guerrinilaw.com
Steven G. Baughman, Efile sbaughmanlaw@comcast.com         Bryan E. Eggleston, Efile bryan@lonestarlawfirm.com
Susannah A. Stinson, Efile Susannah@susannahstinson.com Jerry Frank Jones, Efilejerry@jerryfrankjones.com
Richard E. Greenblum, Efile richard@richardgreenblum.com
L. Alan Grundy, Asst. AG, Efile alan.grundy@texasattorneygeneral.gov
David Schubert & Stephen Burnett, Efile dschubert@schubertevans.com and sburnett@schubertevans.com
Sheryl Rasmus and Jean Kelly, Efile sgrasmus@rasmusfirm. coin andjkellv@rasmusfirm. com
John P. Henry and Christine Gonzales, Efile jhemy@jhenrylaw.com; cgonzales@jhemylaw.com
Jodi Lazar and Mairin Peevey, Efile jodi@lazarlaw.com and mairin@lazarlaw.com
Alan Braun and Kathleen Miele, Efile alanb@je((davislawfirm.com and kathleenm@jefldavislawfirm.com

        RE:      VACATION LETTER

Dear All:

        I will be on vacation the following dates: (1) March 16, 2015 through March 20, 2015 and (2) June 2,
2015 through June 11, 2015. Please do not set anything during these weeks.

        Thank you for your assistance in this matter and please call if you have any questions.

                                                                Sincerely,




TLD/mac
                                                          1J!3L